Name: 80/878/EEC: Council Decision of 15 September 1980 authorizing the extension or tacit renewal of certain Trade Agreements concluded between Member States and third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-09-23

 Avis juridique important|31980D087880/878/EEC: Council Decision of 15 September 1980 authorizing the extension or tacit renewal of certain Trade Agreements concluded between Member States and third countries Official Journal L 250 , 23/09/1980 P. 0014****( 1 ) OJ NO L 326 , 29 . 12 . 1969 , P . 39 . ( 2 ) OJ NO L 240 , 22 . 9 . 1979 , P . 21 . COUNCIL DECISION OF 15 SEPTEMBER 1980 AUTHORIZING THE EXTENSION OR TACIT RENEWAL OF CERTAIN TRADE AGREEMENTS CONCLUDED BETWEEN MEMBER STATES AND THIRD COUNTRIES ( 80/878/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO COUNCIL DECISION 69/494/EEC OF 16 DECEMBER 1969 ON THE PROGRESSIVE STANDARDIZATION OF AGREEMENTS CONCERNING COMMERCIAL RELATIONS BETWEEN MEMBER STATES AND THIRD COUNTRIES AND ON THE NEGOTIATION OF COMMUNITY AGREEMENTS ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS EXTENSION OR TACIT RENEWAL BEYOND THE END OF THE TRANSITIONAL PERIOD WAS LAST AUTHORIZED BY THE COUNCIL IN THE CASE OF THE AGREEMENTS LISTED IN THE ANNEX HERETO BY ITS DECISION 79/808/EEC ( 2 ); WHEREAS THE MEMBER STATES CONCERNED HAVE , WITH A VIEW TO AVOIDING ANY INTERRUPTION IN THEIR COMMERCIAL RELATIONS , BASED ON AGREEMENTS , WITH THE THIRD COUNTRIES CONCERNED , REQUESTED AUTHORIZATION TO EXTEND OR TACITLY RENEW THOSE AGREEMENTS ; WHEREAS AUTHORIZATION IS REQUIRED ONLY FOR THE MAINTENANCE OF THOSE COMMERCIAL RELATIONS , BASED ON AGREEMENTS , PENDING THEIR REPLACEMENT BY COMMUNITY AGREEMENTS ; WHEREAS SUCH AUTHORIZATION SHOULD NOT , THEREFORE , ADVERSELY AFFECT THE OBLIGATION INCUMBENT ON MEMBER STATES TO AVOID AND , WHERE APPROPRIATE , TO ELIMINATE ANY INCOMPATIBILITY BETWEEN SUCH AGREEMENTS AND THE PROVISIONS OF COMMUNITY LAW ; WHEREAS , FURTHERMORE , THE PROVISIONS OF THE AGREEMENTS TO BE EXTENDED OR TACITLY RENEWED SHOULD NOT , DURING THE PERIOD UNDER CONSIDERATION , CONSTITUTE AN OBSTACLE TO THE IMPLEMENTATION OF THE COMMON COMMERCIAL POLICY ; WHEREAS THE MEMBER STATES CONCERNED HAVE STATED THAT THE EXTENSION OR TACIT RENEWAL OF THOSE AGREEMENTS WOULD NOT BE LIKELY TO PREVENT EITHER THE OPENING OF COMMUNITY NEGOTIATIONS WITH THE THIRD COUNTRIES CONCERNED OR THE TRANSFER OF THE COMMERCIAL CONTENT OF SUCH AGREEMENTS TO COMMUNITY AGREEMENTS , NOR WOULD IT , DURING THE PERIOD UNDER CONSIDERATION , HINDER THE ADOPTION OF THE MEASURES NECESSARY TO COMPLETE THE STANDARDIZATION OF THE IMPORT ARRANGEMENTS OF THE MEMBER STATES ; WHEREAS , AT THE CONCLUSION OF THE CONSULTATIONS PROVIDED FOR IN ARTICLE 2 OF DECISION 69/494/EEC , IT WAS ESTABLISHED , AS THE AFORESAID DECLARATIONS BY THE MEMBER STATES CONFIRM , THAT THE PROVISIONS OF THE AGREEMENTS TO BE EXTENDED OR TACITLY RENEWED WOULD NOT , DURING THE PERIOD UNDER CONSIDERATION , CONSTITUTE AN OBSTACLE TO THE IMPLEMENTATION OF THE COMMON COMMERCIAL POLICY ; WHEREAS , IN THESE CIRCUMSTANCES , THE AGREEMENTS MAY BE EITHER EXTENDED OR TACITLY RENEWED FOR A LIMITED PERIOD , HAS ADOPTED THIS DECISION : ARTICLE 1 THE TRADE AGREEMENTS CONCLUDED BETWEEN MEMBER STATES AND THIRD COUNTRIES LISTED IN THE ANNEX HERETO MAY BE EXTENDED OR TACITLY RENEWED UP TO THE DATES SPECIFIED IN EACH CASE . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 15 SEPTEMBER 1980 . FOR THE COUNCIL THE PRESIDENT G . THORN